Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Ruchel Blumenfeld, individually and on behalf
 of all others similarly situated,                     C.A. No:
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 GC Services Limited Partnership and
 John Does 1-25,


                        Defendant(s).

                                           COMPLAINT

       Plaintiff Ruchel Blumenfeld(hereinafter “Plaintiff”) brings this Class Action Complaint by

and through her attorneys, Stein Saks PLLC, against Defendant GC Services Limited Partnership

(hereinafter “Defendant GC”), individually and on behalf of a class of all others similarly situated,

pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and belief of

Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are based upon

Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”) in

   1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

   concerned that "abusive debt collection practices contribute to the number of personal

   bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."


                                                  1
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 2 of 10 PageID #: 2




   Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

   "'the effective collection of debts" does not require "misrepresentation or other abusive debt

   collection practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

   Congress gave consumers a private cause of action against debt collectors who fail to comply

   with the Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where a substantial part of the events or omissions giving rise to the claim occurred.

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.




                                              PARTIES



                                                 2
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 3 of 10 PageID #: 3




      7.      Plaintiff is a resident of the State of New York, County of Kings, and resides at 1150

   50th Street, Brooklyn, NY 11219.

      8.      Defendant GC is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

   and as used in the FDCPA and can be served process upon C T Corporation System, 28 Liberty

   St., New York, New York, 10005.

      9.      Upon information and belief, Defendant is a company that uses the mail, telephone,

   and facsimile and regularly engages in business the principal purpose of which is to attempt to

   collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.

                                       CLASS ALLEGATIONS

      11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individuals with addresses in the State of New York;

              b. to whom Defendant GC sent a collection letter attempting to collect a consumer

                  debt;

              c. that states that the amount due may be increasing and yet demands an exact

                  payment of the amount listed in the letter;

              d. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (21) days after the filing of this action.




                                                 3
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 4 of 10 PageID #: 4




      13.      The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

   has purchased debts.

      14.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

   partners, managers, directors and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant’s written communications to consumers, in the forms attached as

   Exhibits A, violate 15 U.S.C. §§ 1692e.

      16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.



                                                  4
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 5 of 10 PageID #: 5




            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendant’s written communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. § 1692e.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the members of the

               Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have claims

               arising out of the Defendants' common uniform course of conduct complained of

               herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

               members of the Plaintiff Class. The Plaintiff is committed to vigorously litigating

               this matter. Plaintiff has also retained counsel experienced in handling consumer

               lawsuits, complex legal issues, and class actions. Neither the Plaintiff nor her

               counsel have any interests which might cause them not to vigorously pursue the

               instant class action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.




                                               5
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 6 of 10 PageID #: 6




      18.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member and in that a class action

   is superior to other available methods for the fair and efficient adjudication of the controversy.

      19.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).

                                      FACTUAL ALLEGATIONS

      20.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.     Some time prior to February 12, 2021, an obligation was allegedly incurred to

   Citibank, N.A.

      22.     The Citibank, N.A. obligation arose out of transactions which were primarily for

   personal, family or household purposes.

      23.     The alleged Citibank, N.A. obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

      24.     Citibank, N.A. is a "creditor" as defined by 15 U.S.C. § 1692a(4).

      25.     Citibank, N.A. contracted with the Defendant to collect the alleged debt.

      26.     Defendant collects and attempts to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

                             Violation – February 12, 2021 Collection Letter




                                                 6
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 7 of 10 PageID #: 7




       27.     On or about February 12, 2021, Defendant sent the Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt owed to Citibank, N.A.. A true and correct copy of the Letter

   is attached hereto as Exhibit A.

       28.     The Letter states: Citibank, N.A. has authorized GC Services to offer you the

   opportunity to settle your account. If you are getting a tax refund, please consider using the

   funds to take advantage of this offer.

               SETTLEMENT OFFER: $7,284.77

       To accept this offer and make a payment using a debit card, you can visit our website at

   www.gcpayonline.com and enter your GC Number when prompted. You can also call our

   automated toll-free payment line at 844-694-2082. Please note the payment must be for the

   exact amount stated in this letter and must be received no later than fourteen (14) days from

   the date of this letter or this particular offer will be null and void.

       29.     The letter also states the following: “*As of the date of this letter, you owe

   $14,569.54. Because of interest, late charges, and other charges that may vary from day to day,

   the amount due on the day you pay may be greater. Hence, if you pay the amount shown above,

   an adjustment may be necessary after we receive your payment, in which event we will inform

   you.”

       30.     The statement that implies that the amount could be increasing due to interest and

   adjustments is preceded by an asterisk which is not referenced to any specific point in the letter.

       31.     Therefore, the statement that the amount is increasing could be alluding to both the

   total balance of $14,569.54 and the Settlement Amount of $7,284.77.




                                                    7
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 8 of 10 PageID #: 8




       32.      If the overall balance is increasing, it is reasonable to assume that the amount of

   settlement (which is half of the total balance) would be increasing as well, yet the letter

   contradicts itself by saying that the payment must be the exact amount stated in this letter.

       33.      The Letter is false and deceptive to the Plaintiff because it states that the payment

   must be an exact amount, yet it also states that the amount may increase and the amount owed

   on the day Plaintiff pays may be greater

       34.      Due to the confusing and misleading language Plaintiff did not know whether the

   total amount would increase and thereby increase the settlement offer as well.

       35.      Defendant's deceptive, misleading and unfair representations with respect to its

   collection effort were material misrepresentations that affected and frustrated Plaintiff's ability

   to intelligently respond to Defendant's collection efforts because Plaintiff could not adequately

   respond to the Defendant's demand for payment of this debt.

       36.      Defendant’s actions created an appreciable risk to Plaintiff of being unable to

   properly respond or handle Defendant’s debt collection.

       37.      Plaintiff was confused and misled to her detriment by the statements in the dunning

   letter, and relied on the contents of the letter to her detriment.

       38.      Plaintiff would have pursued a different course of action were it not for the statutory

   violation.

       39.      As a result of Defendant's deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.




                                                   8
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 9 of 10 PageID #: 9




       40.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       41.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       42.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

       43.     Defendant violated § 1692e:

               a. As the Letter it is open to more than one reasonable interpretation, at least one of

                   which is inaccurate.

               b. By making a false and misleading representation in violation of §1692e(10).

       44.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

   actual damages, statutory damages, costs and attorneys’ fees.

                                 DEMAND FOR TRIAL BY JURY

       45.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                                  9
Case 1:21-cv-01394-PKC-RER Document 1 Filed 03/16/21 Page 10 of 10 PageID #: 10




                                       PRAYER FOR RELIEF

 WHEREFORE, Plaintiff Ruchel Blumenfeld, individually and on behalf of all others similarly

 situated, demands judgment from Defendant GC as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


                                              Respectfully Submitted,

                                              STEIN SAKS, PLLC

                                              /s/Raphael Deutsch
                                              Raphael Deutsch, Esq.
                                              285 Passaic Street
                                              Hackensack, NJ 07601
                                              Tel: (201) 282-6500
                                              Fax: (201) 282-6501
                                              rdeutsch@steinsakslegal.com




                                                 10
